 

Exhibit 10.3

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”) is entered into as of this 19th day of
April 2016, by and between TRANSATLANTIC PETROLEUM LTD., an exempted company
incorporated with limited liability under the laws of Bermuda (“Secured Party”),
and DALEA PARTNERS, LP, an Oklahoma limited partnership (“Pledgor”).

RECITALS

A.Reference is made to that certain Amended and Restated Promissory Note dated
as of the date hereof between Pledgor, as payor, and Secured Party, as payee (as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, from time to time, the “Amended
Note”).  The Amended Note amends and restates that certain Promissory Note dated
June 13, 2012 between Pledgor, as payor, and Secured Party, as payee.

B.Pledgor is controlled by N. Malone Mitchell, 3rd (“Guarantor”).  The
obligations of Pledgor under the Amended Note are guaranteed by Guarantor,
pursuant to the Guaranty dated as of June 13, 2012 (the “Guaranty”).

C.Pledgor is the record and beneficial owner of $2,050,000 principal amount of
those certain 13% Convertible Notes Due 2017 issued by Secured Party (the “13%
Convertible Notes”) pursuant to the Indenture dated as of February 20, 2015,
between Secured Party, as Issuer, and U.S. Bank National Association, as Trustee
(the “Indenture”).  

D.The pledge made hereunder is intended to be an inducement to Secured Party to
execute, deliver and accept the terms of the Amended Note and the other
documents related thereto and Secured Party is relying upon this Agreement in
entering into the Amended Note with Pledgor.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and as an inducement for Secured Party to enter
into and accept the terms of the Amended Note, the parties hereto, intending to
be legally bound, do hereby agree as follows:

SECTION 1
DEFINITIONS

1.1.Definitions and Rules of Construction.  Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the UCC
(as defined herein) in effect on the date hereof.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement,

 

 

1

Pledge Agreement

 

--------------------------------------------------------------------------------

 

instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, (b) any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the applicable document), (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement.  No provision of this
Agreement shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision. 

1.2.Defined Terms.  In this Agreement, the following terms shall mean as
follows:

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in Texas are authorized or required by law to remain
closed.

“Collateral” shall mean, collectively and each individually, (i) the 13%
Convertible Notes (and the certificates, if any, representing such notes); (ii)
all rights of the holder of the 13% Convertible Notes under the Indenture and
all principal, interest, premiums, securities of Secured Party and other
property from time to time received, receivable or otherwise distributed or paid
in respect of or in exchange for any or all of the foregoing; and (iii) any and
all replacements, products and proceeds of, or with respect to, any of the
foregoing.  

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute, be or
result in an Event of Default hereunder.

“Event of Default” shall mean the occurrence of any event set forth in
Section V.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“UCC” shall mean the Uniform Commercial Code, as in effect from time to time, of
the State of Texas or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Secured Party’s lien on any
Collateral.

 

 

2

Pledge Agreement

 

--------------------------------------------------------------------------------

 

SECTION 2
COLLATERAL

2.1.Pledge of Collateral.

(a)As security for the due and punctual payment and performance by Pledgor of
all of its obligations under the Amended Note, Pledgor hereby pledges and
assigns to Secured Party and grants to Secured Party a continuing first priority
security interest in and lien on, the Collateral and all proceeds thereof and
all of its right, title and interest in and to the foregoing.

(b)Pledgor has delivered to Secured Party, all certificates representing the
Collateral described in clause (i) of the definition of Collateral, and Pledgor
will deliver to Secured Party, all certificates representing or evidencing the
Collateral described in clauses (ii) and (iii) of the definition of Collateral
within three (3) Business Days after such Collateral becomes evidenced by one or
more certificates, in each case registered in the name of Pledgor, duly endorsed
in blank or accompanied by a bond power or similar instrument duly executed by
Pledgor in blank, in form and substance satisfactory to Secured Party, with any
and all documentary tax stamps and other documents necessary to cause Secured
Party to have a good, valid and perfected continuing first priority pledge of
and lien on the Collateral (free and clear of any other liens), including,
without limitation, any necessary notations in the organizational or other
records or books of Secured Party or the Trustee, Definitive Custodian,
Registrar or Paying Agent under the Indenture (the “Trustee”).  At any time
following the occurrence of an Event of Default at the option of Secured Party,
the Collateral or any part thereof may be registered in the name of Secured
Party or of its nominees, and Pledgor covenants that, upon demand by Secured
Party, Pledgor shall, and shall take such action as is necessary to enable the
Secured Party, or cause the Trustee and any other Person, to effect such
registration.

(c)Secured Party shall have the right, but not the obligation, to pay any taxes
or levies on or relating to the Collateral and any costs to preserve the
Collateral, which payments shall be made for the account of Pledgor and shall
constitute a part of the obligations secured hereby.

(d)Pledgor will not permit the Collateral or any portion thereof to be held in a
securities account unless Secured Party has been given “control” (within the
meaning of Section 8-106 and/or Section 9-106 of the UCC, as applicable) over
such securities account and the Collateral therein; provided that such “control”
shall not be required until five (5) Business Days after the date hereof with
respect to any Collateral held in a securities account on the date hereof.

(e)Within three (3) Business Days of any request by Secured Party, Pledgor, at
its own cost and expense, will duly execute and deliver to Secured Party such
financing statements, continuation statements, assignments, certificates and/or
such other agreements, assignments, instructions or documents as Secured Party
may reasonably request relating to the Collateral or otherwise to enable Secured
Party to create, maintain and perfect or from time to time renew the security
interests granted hereby or to create,

 

 

3

Pledge Agreement

 

--------------------------------------------------------------------------------

 

maintain and perfect a security interest in any and all additions to and/or
replacements, products and proceeds of any of the Collateral, all in form and
substance reasonably satisfactory to Secured Party.  Pledgor will pay all
reasonable costs associated therewith, including without limitation, the cost of
filing any of the foregoing in all public offices or other locations wherever
Secured Party deems filing to be necessary or reasonably desirable in order to
perfect its security interest in the Collateral.  Pledgor irrevocably grants
Secured Party the right, at Secured Party’s option, to file any or all of the
foregoing pursuant to the UCC and otherwise without Pledgor’s signature, and
Pledgor irrevocably appoints Secured Party as Pledgor’s attorney in fact to
execute any of the foregoing in Pledgor’s name and to perform all other acts
that are required to perfect and continue the security interests conferred by
this Agreement. 

2.2.Voting Rights, Certain Permitted Transactions, Interest and Principal.

(a)So long as no Event of Default shall have occurred and be continuing or would
result from or be caused by the following, Pledgor shall be entitled to exercise
any and all voting and/or consensual rights and powers given to “Securityholder”
under the Indenture or the organizational documents of the Secured Party
relating or pertaining to the Collateral or any part thereof, subject to the
terms hereof.  Upon the occurrence of an Event of Default, all rights of Pledgor
to exercise voting and/or consensual rights and powers that Pledgor is entitled
to exercise and/or receive pursuant to this Section 2.2 shall cease immediately
upon written notice by Secured Party to Pledgor, and all such rights thereupon
shall become vested solely and exclusively in Secured Party, automatically
without any action by any Person.  Pledgor hereby appoints Secured Party its
attorney-in-fact, with full power of substitution, which appointment as
attorney-in-fact is irrevocable and coupled with an interest, to take all such
actions upon or after the occurrence of an Event of Default, whether in the name
of Secured Party or Pledgor, as Secured Party may consider necessary or
desirable for the purpose of exercising such rights.

(b)So long as no Event of Default shall have occurred and be continuing or would
result from or be caused by the following, Pledgor may cause the Collateral
consisting of the 13% Convertible Notes to be exchanged or converted, or permit
such Collateral to be redeemed; provided, however, that Pledgor may only
exchange or convert such Collateral or permit such Collateral to be redeemed if
the consideration received for, or resulting from, such exchange, conversion or
redemption consists solely of cash and/or other equity or debt securities of
Secured Party (“Permitted Consideration”); and provided further, however, that:

 

(1)

Any Permitted Consideration consisting of cash shall be immediately paid to
Secured Party and applied by Secured Party as a prepayment by Pledgor of the
outstanding principal balance of the Amended Note until the outstanding
principal balance of the Amended Note is paid in full; thereafter, any remaining
Permitted Consideration consisting of cash shall be applied by Secured Party as
payment by Pledgor of any interest on the Amended Note then accrued and
unpaid.  Any Permitted Consideration consisting of cash remaining after
indefeasible payment in full of all amounts

 

 

4

Pledge Agreement

 

--------------------------------------------------------------------------------

 

 

outstanding under the Amended Note and this Agreement shall be promptly returned
by Secured Party to Pledgor, unless otherwise required by law. 

 

(2)

Any Permitted Consideration consisting of securities of Secured Party shall be
retained by Secured Party, or, if delivered to Pledgor, shall be held in trust
for the benefit of Secured Party and forthwith delivered to Secured Party, and
shall be considered as part of the Collateral for all purposes of this
Agreement.

(c)Any amount paid as interest on the Collateral and any other distributions
made on the Collateral (such as dividends on Collateral consisting of securities
of Secured Party) shall be immediately paid to Secured Party (1) and applied by
Secured Party as a prepayment by Pledgor of the outstanding principal balance of
the Amended Note; and (2) after payment in full of the outstanding principal
balance of the Amended Note, any remaining amount shall be applied as payment by
Pledgor of any interest on the Amended Note that is then accrued and unpaid.

(d)Any interest, principal, dividends and other distributions paid or made on or
in respect of the Collateral, and any and all cash and other property received
in exchange therefor and/or redemption of any Collateral, delivered to Pledgor
shall be held in trust for the benefit of Secured Party and forthwith shall be
delivered to Secured Party to be held and applied in accordance with this
Agreement.

SECTION 3
REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1.Collateral.  Pledgor hereby represents and warrants to Secured Party as of
the date hereof (which representations and warranties shall survive the
execution and delivery of this Agreement) as follows:  

(a)Pledgor is, or, with respect to the Collateral described in clauses (ii) and
(iii) of the definition of Collateral, will be, the direct record and beneficial
owner of each note, share, security and other interest that comprises the
Collateral, and Pledgor has and will have good title thereto, free and clear of
all liens other than those created by this Agreement;

(b)All of the Collateral has been, or, with respect to the Collateral described
in clauses (ii) and (iii) of the definition of Collateral, will be, duly and
validly issued, fully paid and nonassessable;

(c)The Collateral is and will be duly and validly pledged to Secured Party in
accordance with law, and upon Secured Party having (i) taken possession of all
certificates representing the Collateral, in each case registered in the name of
Pledgor, duly endorsed in blank or accompanied by a bond power or similar
instrument duly executed by Pledgor in blank and (ii) properly filed a UCC
financing statement with the secretary of state of the State of Oklahoma, the
state in which Pledgor is organized, and

 

 

5

Pledge Agreement

 

--------------------------------------------------------------------------------

 

maintaining the effectiveness of that filing, Secured Party has and will have a
good, valid and perfected first priority lien on and security interest in the
Collateral and the proceeds thereof subject to no other liens, and no filing or
other action will be necessary to perfect or protect such lien other than
delivery of certificates representing the Collateral to Secured Party and the
filing of appropriate UCC financing statements; and  

(d)The Collateral is certificated and is classified as “securities” under the
terms of Article 8 of the UCC. Pledgor has full legal authority and power to own
the Collateral and to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereunder, and Pledgor is under no
legal restriction, limitation or disability that would prevent any of the
foregoing.  No financing statement relating to any of the Collateral is on file
in any public office, except those in favor of Secured Party.

3.2.Authorization.  Pledgor is duly formed, validly existing and in good
standing under the laws of the State of Oklahoma and is qualified and has full
legal capacity and all requisite power, right and authority to (a) own the
Collateral, (b) execute, deliver and perform this Agreement, (c) pledge the
Collateral, and (d) grant the security interests and liens in the Collateral
pursuant to this Agreement and otherwise consummate the transactions
contemplated under this Agreement.  This Agreement has been duly executed and
delivered by Pledgor and constitutes the legal, valid and binding obligation of
Pledgor, enforceable against Pledgor in accordance with its terms.  No approval,
consent, authorization of, filing registration or qualification with, or other
action by, Pledgor or any other Person or governmental authority is or will be
necessary to permit the valid execution, delivery and performance of this
Agreement by Pledgor or the consummation of the transactions or creation of the
liens and security interests contemplated hereby other than delivery of
certificates representing the Collateral to Secured Party and the filing of
appropriate UCC financing statements in the State of Oklahoma.

3.3.No Conflicts.  The execution, delivery and performance by Pledgor of this
Agreement and the consummation of the transactions contemplated hereby and the
creation and granting of the security interests and liens contemplated hereby do
not and will not (a) conflict with or violate any provision of any applicable
law, statute, rule, regulation, ordinance, license or tariff or any judgment,
decree or order of any court or other governmental authority binding on or
applicable to Pledgor or any of its properties or assets; (b) conflict with,
result in a breach of, constitute a default of or an event of default under, or
an event, fact, condition or circumstance that, with notice or passage of time,
or both, would constitute or result in a conflict, breach, default or event of
default under, require any consent not obtained under, or result in or require
the acceleration of any indebtedness pursuant to, any indenture, agreement or
other instrument to which Pledgor is a party or by which it, or any of its
properties or assets are bound or subject; (c) conflict with any agreement by
and between Pledgor and the shareholders or noteholders of Secured Party or
among any such shareholders or noteholders; or (d) result in the creation or
imposition of any lien of any nature whatsoever upon any of the properties or
assets of Pledgor (except as contemplated herein).

 

 

6

Pledge Agreement

 

--------------------------------------------------------------------------------

 

3.4.Non-Subordination.  Except to the extent required by applicable law, the
obligations of Pledgor under this Agreement are not subordinated in any way to
any other obligation of Pledgor or to the rights of any other Person, and
Pledgor is not a party to or bound by any other agreement, document or
instrument that otherwise relates to the Collateral (other than this
Agreement). 

3.5.Litigation and Compliance; Other Agreements.

(a)There is no action, suit, proceeding or investigation pending or, to
Pledgor’s knowledge, threatened against or affecting the Collateral, Pledgor,
this Agreement or the transactions contemplated hereby that could reasonably be
expected to prevent the validity of this Agreement or the right or ability of
Pledgor to enter into this Agreement or to consummate the transactions
contemplated hereby.

(b)Pledgor is not a party to any judgment, order or decree or any agreement,
document or instrument, or subject to any restriction, that would adversely
affect its ability to execute and deliver, or perform under, this Agreement.

3.6.Covenants.

(a)Pledgor shall cause each Person whose securities or other ownership interests
constitute part of the Collateral to, take all reasonably necessary and
appropriate actions to ensure that this Agreement and the liens and pledges
created hereby are and remain enforceable against Pledgor in accordance with
their terms and that Pledgor complies with each of its obligations hereunder.

(b)Pledgor (i) shall (A) maintain at all times the pledge of the Collateral to
Secured Party and Secured Party’s perfected first priority lien on the
Collateral; and (B) defend the Collateral and Secured Party’s perfected first
priority lien thereon and pledge thereof against all valid claims and demands of
all Persons at any time and pay all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) and (ii) except as
permitted by Section 2.2(b), shall not sell, lease, transfer, pledge, encumber,
restrict, assign or otherwise dispose of any of the Collateral or any interest
therein or create, incur, assume or suffer to exist any lien on the Collateral
or any interest therein (except pursuant hereto or with Secured Party’s prior
written consent).

(c)Pledgor shall (i) keep true, complete and accurate records with respect to
the Collateral and (ii) not knowingly take any action in connection with the
Collateral or otherwise that would impair in any material respect the value of
the interests or rights of Pledgor or Secured Party therein.

(d)Pledgor shall promptly, and in any event within ten (10) Business Days
thereafter, notify Secured Party of any change of its state of organization or
legal name.

(e)Pledgor shall furnish to Secured Party such additional information regarding
the Collateral as Secured Party may reasonably request from a credit or security
perspective or otherwise from time to time.

 

 

7

Pledge Agreement

 

--------------------------------------------------------------------------------

 

(f)Pledgor will not permit the Collateral or any portion thereof to be held in a
securities account unless Secured Party has been given “control” (within the
meaning of Section 8-106 and/or Section 9-106 of the UCC, as applicable) over
such securities account and the Collateral therein; provided that such “control”
shall not be required until five (5) Business Days after the date hereof with
respect to any Collateral held in a securities account on the date hereof. 

(g)Within three (3) Business Days after the date of this Agreement, Pledgor will
irrevocably instruct the Trustee and the Paying Agent (with a copy to Secured
Party) to deliver to Secured Party any amounts paid to Trustee or the Paying
Agent in respect of the Collateral and any other distributions received by the
Trustee or the Paying Agent in respect of the Collateral (such as dividends on
Collateral consisting of securities of Secured Party), which amounts and
distributions shall be applied by the Secured Party in accordance with Section
2.2.  Pledgor hereby appoints Secured Party its attorney-in-fact, with full
power of substitution, which appointment as attorney-in-fact is irrevocable and
coupled with an interest, to take all such actions, whether in the name of
Secured Party or Pledgor, as Secured Party may consider necessary or desirable
for the purpose of instructing the Trustee and the Paying Agent as aforesaid.

3.7.No Third Party Beneficiary.  No rights are intended to be created under this
Agreement for the benefit of any third party donee, creditor or incidental
beneficiary of Pledgor.

SECTION 4
EVENTS OF DEFAULT

The occurrence of any one or more of the following shall constitute an “Event of
Default” under this Agreement: (a) Pledgor shall be in violation, breach or
default of, or shall fail to perform, observe or comply with any covenant,
obligation or agreement set forth in this Agreement and such failure shall not
be cured within the applicable cure period, if any; (b) any Event of Default (as
defined in the Amended Note) shall occur and be continuing which shall not have
been waived by Secured Party in writing; (c) Guarantor fails to perform or
comply with any of its obligations under the Guaranty or the Guaranty ceases to
be in full force and effect; or (d) if prior to termination of this Agreement
pursuant to Section 6.10 hereof, this Agreement shall cease to be in full force
and effect or any lien created hereunder shall cease to constitute a valid
perfected first priority lien on any of the Collateral or Secured Party
otherwise ceases to have a valid perfected first priority lien on and security
interest in any of the Collateral.

SECTION 5
RIGHTS AND REMEDIES

5.1.Rights and Remedies.

(a)In addition to the provisions set forth in this Agreement, upon the
occurrence and during the continuation of an Event of Default, Secured Party
shall have all rights, powers, options and remedies provided for in the Amended
Note and/or in this Agreement, under the UCC or at law or in equity, including,
without limitation, to the fullest extent permitted by applicable law, the right
to, which Pledgor agrees to be

 

 

8

Pledge Agreement

 

--------------------------------------------------------------------------------

 

commercially reasonable, (i) apply the Collateral to reduce the obligations of
the Pledgor under the Amended Note, (ii) foreclose the liens created hereunder,
(iii) realize upon, take possession of and/or sell the Collateral, with or
without judicial process, at public or private sales or at any broker’s board or
on any securities exchange or otherwise with or without a disclaimer of
warranties as to the Collateral sold, (iv) exercise all rights and powers with
respect to the Collateral as Pledgor might exercise in its sole discretion,
including, without limitation, to (1) relinquish or abandon any Collateral or
any lien thereon, (2) vote all or any part of the Collateral and otherwise act
with respect thereto as though it were the outright owner thereof, (3) settle,
adjust, compromise and arrange all claims and demands whatsoever in relation to
all or any part of the Collateral, (4) execute all such contracts, agreements,
deeds, documents and instruments, bring, defend and abandon all such actions,
suits and proceedings, and take all actions in relation to all or any part of
the Collateral, and/or (5) appoint managers, sub-agents and officers for any of
the purposes mentioned in the foregoing provisions of this Section and dismiss
the same, and/or (v) collect and send notices regarding the Collateral, with or
without judicial process.  Secured Party shall have the right in its sole
discretion to determine which rights and/or remedies Secured Party may at any
time pursue, relinquish, subordinate or modify, and such determination will not
in any way modify or affect any of Secured Party’s rights, liens or remedies
under the Amended Note, this Agreement, applicable law or equity.  The
enumeration of any rights and remedies in this Agreement is not intended to be
exhaustive, and all rights and remedies of Secured Party described in this
Agreement are cumulative and are not alternative to or exclusive of any other
rights or remedies that Secured Party otherwise may have.  The partial or
complete exercise of any right or remedy shall not preclude any other further
exercise of such or any other right or remedy. 

(b)Notwithstanding any provision of this Agreement, Secured Party, in its sole
discretion, shall have the right, but not the obligation, at any time that
Pledgor fails to do so, to discharge taxes, levies or liens on any of the
Collateral that are in violation of this Agreement unless Pledgor is in good
faith with due diligence by appropriate proceedings contesting those
items.  Such expenses and advances shall be added to the obligations of the
Pledgor under the Amended Note until reimbursed to Secured Party and shall be
secured by the Collateral, and such payments by Secured Party shall not be
construed as a waiver by Secured Party of any Event of Default or any other
rights or remedies of Secured Party.

 

 

9

Pledge Agreement

 

--------------------------------------------------------------------------------

 

(c)Pledgor agrees that notice received by it at least ten (10) calendar days
before the time of any intended public sale, or the time after which any private
sale or other disposition of Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition.  At any sale or disposition
of Collateral, Secured Party may (to the extent permitted by applicable law)
(i) purchase all or any part thereof free from any right of redemption by
Pledgor or any other Person, which right is hereby waived and released,
(ii) restrict the number of prospective bidders or purchasers and/or further
restrict such prospective bidders or purchasers to Persons who will represent
and agree that they are purchasing for their own account, for investment and not
with a view to the distribution or resale of the Collateral, and (iii) otherwise
require that such sale be conducted subject to restrictions as to such other
matters as Secured Party may deem necessary in order that such sale may be
effected in such manner as to comply with all applicable state and federal
securities and other laws. 

(d)Pledgor hereby acknowledges that (i) notwithstanding that a higher price
might be obtained for the Collateral at a public sale than at a private sale or
sales, the making of a public sale of the Collateral may be subject to
registration requirements under applicable securities laws and other legal
restrictions, compliance with which would require such actions on the part of
Pledgor, would entail such expenses and would subject Secured Party, any
underwriter through whom the Collateral may be sold or any controlling person of
any of the foregoing to such liabilities, as would make a public sale of the
Collateral impractical, and accordingly, Pledgor hereby agrees that private
sales made by Secured Party in good faith in accordance with the provisions of
this Agreement may be at prices and on other terms less favorable to the Pledgor
than if the Collateral were sold at a public sale, and that Secured Party shall
not have any obligation to take any steps in order to permit the Collateral to
be sold at a public sale, such a private sale being considered or deemed to be a
sale in a commercially reasonable manner; and (ii) Secured Party is hereby
authorized to comply with any limitation or restriction in connection with such
sale that may be necessary in order to avoid any violation of applicable law or
in order to obtain any required approval of the purchaser(s) by any governmental
authority, officer or court.

5.2.Rights of Secured Party to Appoint Receiver.  Without limiting and in
addition to any other rights, options and remedies Secured Party has hereunder
or under the Amended Note, the UCC, at law or in equity, upon the occurrence and
during the continuation of an Event of Default, Secured Party shall have the
right to apply for a receiver appointed by a court of competent jurisdiction in
any action taken by Secured Party to enforce its rights and remedies in order to
manage, protect and preserve the Collateral and to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership including the compensation of the receiver and to
the payments as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated.

 

 

10

Pledge Agreement

 

--------------------------------------------------------------------------------

 

SECTION 6
MISCELLANEOUS

6.1.No Waiver of Defaults; Waiver.

(a)No course of action or dealing, renewal, waiver, release or extension of any
provision of the Amended Note or this Agreement, or single or partial exercise
of any such provision, or delay, failure or omission on Secured Party’s part in
enforcing any such provision shall affect the liability of Pledgor or operate as
a waiver of such provision or preclude any other or further exercise of such
provision.  No waiver by Secured Party of any one or more defaults by any other
party in the performance of any of the provisions of the Amended Note or this
Agreement shall operate or be construed as a waiver of any future default,
whether of a like or different nature, and each such waiver shall be limited
solely to the express terms and provisions of such waiver.

(b)Except as expressly provided for herein, Pledgor hereby waives setoff,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description (including,
without limitation, notice of acceptance hereof, credit extended, collateral
received or delivered) and the pleading of any statute of limitations as a
defense to any demand under the Amended Note, it being the intention that
Pledgor shall remain liable under the Amended Note until the Amended Note has
been fully repaid in accordance with its terms, notwithstanding any act,
omission or anything else which might otherwise operate as a legal or equitable
discharge of Pledgor.  Pledgor hereby waives any and all defenses and
counterclaims it may have or could interpose in any action or procedure brought
by Secured Party to obtain an order of court recognizing the assignment of, or
lien of Secured Party in and to, any Collateral.

6.2.Entire Agreement.  This Agreement constitutes the entire agreement between
Pledgor and Secured Party with respect to the subject matter hereof and thereof,
and supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof or thereof.  Any promises, representations, warranties or
guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing signed by the parties hereto.  Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.

6.3.Amendment.  No provision of this Agreement may be changed, modified,
amended, restated, waived, supplemented, discharged, canceled or terminated
orally or by any course of dealing or in any other manner other than by a
written agreement signed by Secured Party and Pledgor. This Agreement may not be
amended or restated, or released (other than as set forth in the terms hereof)
without the prior approval of a majority of those directors of Secured Party who
are not also officers or employees of Secured Party.

6.4.Notices.  Any notice or request under this Agreement shall be given to any
party hereto in accordance with the notice provision set forth in the Amended
Note at the address set forth on the signature page hereto.

 

 

11

Pledge Agreement

 

--------------------------------------------------------------------------------

 

6.5.Governing Law; Jurisdiction; Construction.  This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Texas
without giving effect to its choice of law provisions.  To the extent permitted
by law, Pledgor and Secured Party agree that any judicial proceeding with
respect to any of the Collateral or this Agreement shall be brought in any
federal or state court of competent jurisdiction located in Dallas County in the
State of Texas.  By execution and delivery of this Agreement, to the extent
permitted by law, each of Pledgor and Secured Party (a) accepts the jurisdiction
of the aforesaid courts and irrevocably agrees to be bound by any judgment
rendered thereby, (b) waives personal service of process, (c) agrees that
service of process upon it may be made by certified or registered mail, return
receipt requested, pursuant to Section 6.4 hereof, and (d) waives any objection
to jurisdiction and venue of any action instituted hereunder and agrees not to
assert any defense based on lack of jurisdiction, venue, convenience or forum
non conveniens.  Nothing shall affect the right of Secured Party or Pledgor to
serve process in any manner permitted by law. 

6.6.Severability; Captions; Counterparts; Facsimile Signature.  If any provision
of this Agreement is adjudicated to be invalid under applicable laws or
regulations, such provision shall be inapplicable to the extent of such
invalidity without affecting the validity or enforceability of the remainder of
this Agreement which shall be given effect so far as possible.  The captions in
this Agreement are intended for convenience and reference only and shall not
affect the meaning or interpretation of this Agreement.  This Agreement may be
executed in one or more counterparts (which taken together, as applicable, shall
constitute one and the same instrument) and by facsimile or electronic
transmission, which such signatures shall be considered original executed
counterparts.  Each party to this Agreement agrees that it will be bound by its
own facsimile or electronic signature and that it accepts the facsimile or
electronic signature of each other party.

6.7.Successors and Assigns.  All provisions contained in this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the successors and
assigns of the parties hereto to the same extent as if each such successor and
assign were named as a party hereto.

6.8.Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING HEREUNDER OR
IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

6.9.Expenses.  Pledgor shall pay to Secured Party all costs and expenses
incurred by Secured Party and reasonable attorneys’ fees and expenses (a) in any
effort to enforce this Agreement against Pledgor, (b) in defending or
prosecuting any actions, claims or proceedings

 

 

12

Pledge Agreement

 

--------------------------------------------------------------------------------

 

by or against Pledgor arising out of or relating to this Agreement and/or the
Collateral and (c) arising in any way out of the taking or refraining from
taking by Secured Party of any action requested by Pledgor. 

6.10.Termination.  This Agreement shall continue in full force and effect until
full performance and payment in full in cash of all obligations under the
Amended Note.  The liens granted to Secured Party hereunder and any financing
statements filed pursuant hereto and the rights and powers of Secured Party
shall continue in full force and effect until full performance and payment in
full in cash of all obligations under the Amended Note.

6.11.Release of Collateral.  Promptly following the payment in full in cash of
all obligations under the Amended Note, the liens created hereby shall
automatically terminate and Secured Party shall execute and deliver such
documents as are necessary or desirable to release its liens in the Collateral
and shall return the Collateral to Pledgor.

6.12.Guarantor Acknowledgment. The Guarantor hereby (i) acknowledges and agrees
that its obligations in respect of the Guaranty are not released, diminished,
waived, modified, impaired or affected in any manner by this Agreement or any of
the provisions contemplated herein and (ii) agrees to take any and all such
further actions as may be necessary to cause Pledgor to perform all its
obligations to Secured Party pursuant to the terms of this Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

 

 

13

Pledge Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Pledge
Agreement as of the date first written above.

PLEDGOR:

 

DALEA PARTNERS, LP

By: Dalea Management, LLC, its

General Partner

 

 

 

By: /s/ N. Malone Mitchell, 3rd

Name: N. Malone Mitchell, 3rd

Title: Manager

 

Address:

16803 North Dallas Parkway

Addison, TX  75001

 

 

 

 

 

 

Signature Page

Pledge Agreement

 

--------------------------------------------------------------------------------

 

SECURED PARTY:

 

TRANSATLANTIC PETROLEUM LTD.

 

 

 

By:  /s/ Chad D. Burkhardt
Name: Chad D. Burkhardt
Title: Vice President

 

Address:

 

16803 North Dallas Parkway

Suite 200

Addison, Texas  75001




 

 

Signature Page

Pledge Agreement

 

--------------------------------------------------------------------------------

 

The foregoing Pledge Agreement

is hereby acknowledged and accepted

as of the date first above written

 

GUARANTOR

 

By: /s/ N. Malone Mitchell, 3rd_________

N. Malone Mitchell, 3rd

 

Address:

  16803 North Dallas Parkway

 

  Addison, TX  75001

 

 

 

 

Signature Page

Pledge Agreement

 